Appeal by defendant from a judgment of the Supreme Court, Kings County (DeMakos, J.), rendered November 29,1983, convicting him of criminal possession of marihuana in the second degree, upon a jury verdict, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of SV2 to 7 years.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt (People v Contes, 60 NY2d 620). He waived his right to challenge the officer’s failure to preserve the handwritten notes of said officer, listing the denominations and serial numbers of the buy money, when he subsequently pleaded guilty to the remaining counts of the indictment (People v Manzo, 99 AD2d 817). The prosecutor did not withhold any information from the Grand Jury which would have materially influenced its investigation (see, People v Monroe, 125 Misc 2d 550; People v Filis, 87 Misc 2d 1067). The sentence imposed was not excessive in light of the large quantities of marihuana recovered by the police.
We have reviewed defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur.